—Order unanimously modified on the law and as modified affirmed with costs to plaintiffs in accordance with the following Memorandum: Canadian Fram Limited, Siemens-Bendix Automotive Electronics, Ltd., Siemens Automotive, Ltd., Bendix Engine Components Limited, Bendix Electronics Limited and General Motors Corporation (defendants) moved for an order of protection seeking to limit disclosure to the model of flexible car engine fan (flexfan) at issue in this case. Supreme Court ordered defendants to “disclose all demanded material relating to the flexfan serial number 1602430, and any predecessor, successor or replacement flexfan and any other flexfans that were used in Cadillac engines of that time period, even if a different flexfan.” From our review of the record, and in light of the fact that liberal discovery is favored (see, Twenty Four Hour Fuel Oil Corp. v Hunter Ambulance, 226 AD2d 175), we conclude that defendants have not met their burden of establishing their entitlement to an order of protection (see generally, Liebman & Charme v Lanzoni, 164 Mise 2d 302, 303, citing Viruet v City of New York, 97 AD2d 435). Therefore, we modify the order by directing defendants to disclose the information requested by plaintiffs concerning the flexfans produced, distributed, or sold by defendants from the years 1973 through 1979 inclusive, and, pursuant to CPLR 3101 (f), to answer forthwith plaintiffs’ interrogatories concerning insurance coverage.
We have considered plaintiffs’ remaining contention and conclude that it is lacking in merit. (Appeals from Order of Supreme Court, Erie County, Whelan, J. — Discovery.) Present — Green, J. P., Lawton, Pigott, Jr., Hurlbutt and Callahan, JJ.